                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                        FLEXTRONICS INTERNATIONAL USA,
                                   8    INC.,                                               Case No. 5:19-cv-00078-EJD

                                   9                   Plaintiff,                           ORDER DENYING PLAINTIFF’S
                                                                                            MOTION TO SEAL PORTIONS OF
                                  10            v.                                          THE SECOND AMENDED
                                                                                            COMPLAINT
                                  11    MURATA MANUFACTURING CO., LTD.,
                                        et al.,                                             Re: Dkt. No. 68
                                  12
Northern District of California




                                                       Defendants.
 United States District Court




                                  13
                                              This order addresses Plaintiff’s administrative motion to file portions of its second
                                  14
                                       amended complaint under seal. Dkt. 68. For the reasons discussed herein, the Court DENIES
                                  15
                                       this motion without prejudice. The Court provides instruction to the parties on how they should
                                  16
                                       prepare motions to seal going forward. Plaintiff may re-file this motion to seal; however,
                                  17
                                       Defendant must submit adequate documentation showing a compelling reason justifying sealing.
                                  18
                                       Generalized allegations of confidentiality are insufficient.
                                  19
                                              Courts recognize that the public has “a general right to inspect and copy public records and
                                  20
                                       documents, including judicial records and documents.” Whitewater W. Indus., Ltd. v. Pac. Surf
                                  21
                                       Designs, Inc., 2019 WL 1590470, at *1 (S.D. Cal. Apr. 12, 2019) (quoting Nixon v. Warner
                                  22
                                       Communications, Inc., 435 U.S. 589, 597 (1978)). “When considering a sealing request, ‘a strong
                                  23
                                       presumption in favor of access is the starting point.’” Space Data Corp. v. Alphabet Inc., 2019
                                  24
                                       WL 2305278, at *1 (N.D. Cal. May 30, 2019) (quoting Kamakana v. City & Cty. of Honolulu, 447
                                  25
                                       F.3d 1172, 1178 (9th Cir. 2006)). The right to access, however, is not absolute. Whitewater W.
                                  26
                                       Indus., 2019 WL 1590470, at *1 (quoting Nixon, 434 U.S. at 598). A court may grant a party’s
                                  27
                                       Case No.: 5:19-cv-00078-EJD
                                  28   ORDER DENYING PLAINTIFF’S MOTION TO SEAL PORTIONS OF THE SECOND
                                       AMENDED COMPLAINT
                                                                         1
                                   1   motion to seal judicial records that are “more than tangentially related to the underlying cause of

                                   2   action,” if the moving party presents “compelling reasons” for maintaining confidentiality that

                                   3   outweigh the presumption in favor of disclosure. Space Data, 2019 WL 2305278, at *1 (citing

                                   4   Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d 1092, 1099 (9th Cir. 2016)). To make this

                                   5   showing, the moving party must provide “specific factual findings that outweigh the general

                                   6   history of access and the public policies favoring disclosure.” Opperman v. Path, Inc., 2017 WL

                                   7   1036652, at *1 (N.D. Cal. Mar. 17, 2017). Courts applying the compelling reasons standard have

                                   8   upheld the sealing of trade secrets, marketing strategies, product development plans, detailed

                                   9   product-specific financial information, customer information, internal reports and other such
                                       materials that could harm a party’s competitive standing. See, e.g., In re Elec. Arts, Inc., 298 F.
                                  10
                                       App’x 568, 569 (9th Cir. 2008); Opperman, 2017 WL 1036652; Lucas v. Breg, Inc., 2016 WL
                                  11
                                       5464549, at *1 (S.D. Cal. Sept. 28, 2016); Rodman v. Safeway Inc., 2015 WL 13673842 (N.D.
                                  12
Northern District of California
 United States District Court




                                       Cal. Aug. 4, 2015).
                                  13
                                              However, courts should exercise caution not to allow these exceptions to swallow the
                                  14
                                       strong presumption in favor of disclosure. “The mere fact that the production of records may lead
                                  15
                                       to a litigant’s embarrassment, incrimination, or exposure to further litigation will not, without
                                  16
                                       more, compel the court to seal its records.” Kamakana, 447 F.3d at 1179. “Broad allegations of
                                  17
                                       harm, unsubstantiated by specific examples of articulated reasoning” will not carry the compelling
                                  18
                                       standards burden. Space Data, 2019 WL 2305278, at *1 (quoting Beckman Indus., Inc. v. Int’l
                                  19
                                       Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992)). Mere designation of a document as confidential
                                  20
                                       under a protective order is not sufficient to establish that said document, or portions thereof, are
                                  21
                                       sealable. N.D. Cal. Civ. L.R. 79- 5(d)(1)(A).
                                  22
                                              Here, there is no objection to Plaintiff’s motion to seal. The designating party is
                                  23
                                       Defendant. While Defendant filed a declaration supporting its motion to seal, the Court finds this
                                  24
                                       the sealing motion overbroad and unsupported. On the whole, the information sought to be sealed
                                  25
                                       pertains to generalized allegations regarding Defendant’s price-fixing conduct. The fact that the
                                  26
                                       information sought to be sealed is “designated ‘Highly Confidential’ under the Parties’ Stipulated
                                  27
                                       Case No.: 5:19-cv-00078-EJD
                                  28   ORDER DENYING PLAINTIFF’S MOTION TO SEAL PORTIONS OF THE SECOND
                                       AMENDED COMPLAINT
                                                                         2
                                   1   Protective Order” is insufficient. Declaration of J. Clayton Everett (“Everett Decl.”) ¶ 2, Dkt. 71.

                                   2   Likewise, the generalized contention that the information sought to be sealed “contain[s] trade

                                   3   secrets and other confidential business information regarding the TDK Defendants’ existing and

                                   4   potential customers and the TDK Defendants’ business with those customers” is insufficient to

                                   5   overcome the strong presumption in public access. See Space Data, 2019 WL 2305278, at *1

                                   6   (noting that broad allegations of harm are insufficient to meet the compelling interest standard).

                                   7     Paragraph
                                        Sought to be                                           Ruling
                                   8       Sealed
                                   9   ¶6                 DENIED. This material relates to Plaintiff’s general allegations of
                                                          Defendants’ anticompetitive practices. Kamakana, 447 F.3d at 1179
                                  10                      (embarrassment or incrimination not cause to seal). Defendants’ declaration
                                                          provides no specific compelling reasons why this paragraph must be sealed.
                                  11   ¶ 17               DENIED. This material relates to the Plaintiff’s general allegations against the
                                  12                      Defendants. See In re Apple Inc. Device Performance Litig., 2019 WL
Northern District of California




                                                          1767158, at *2 (N.D. Cal. Apr. 22, 2019). Defendants’ declaration provides no
 United States District Court




                                  13                      specific compelling reasons why this paragraph must be sealed.
                                       ¶ 235              DENIED. This material relates to the Plaintiff’s general conspiracy allegations
                                  14                      against the Defendants. Defendants’ declaration provides no specific
                                                          compelling reasons why this paragraph must be sealed.
                                  15
                                       ¶¶ 237–70          DENIED. The material relates to the Plaintiff’s general allegations against the
                                  16                      Defendants and concerns external communications. The Court does not find
                                                          any trade secrets or customer information (not already disclosed in the
                                  17                      unredacted complaint). See Kamakana, 447 F.3d at 1179 (embarrassment or
                                                          incrimination not cause to seal). Defendants’ declaration provides no specific
                                  18                      compelling reasons why this paragraph must be sealed.
                                  19           For the foregoing reasons, the Court DENIES the sealing motion at ECF 68. Plaintiff shall
                                  20   consult Civil Local Rule 79-5(e)(2). Alternatively, the moving party may also renew the motion
                                  21   so to provide sufficient reasons in supporting declarations no later than 10 days from the filing of
                                  22   this order.
                                  23           IT IS SO ORDERED.
                                  24   Dated: November 21, 2019
                                  25                                                    ______________________________________
                                  26                                                    EDWARD J. DAVILA
                                                                                        United States District Judge
                                  27
                                       Case No.: 5:19-cv-00078-EJD
                                  28   ORDER DENYING PLAINTIFF’S MOTION TO SEAL PORTIONS OF THE SECOND
                                       AMENDED COMPLAINT
                                                                         3
